UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANTHONY ZAPPIN,
                             Plaintiff,

               – against –                                    ORDER
                                                         20 Civ. 2669 (ER)
MATTHEW F. COOPER, KEVIN M.
DOYLE, LAUREN LIEBHAUSER,
HANNAH YU, and, JANE DOE,
                             Defendants.


RAMOS, D.J.:

       Anthony Zappin filed the instant suit on March 31, 2020. Doc. 1. On November

18, 2020, Zappin filed his First Amended Complaint as a matter of course. Doc. 33. On

January 11, 2021, Defendants moved to dismiss the First Amended Complaint, and

Defendant Matthew F. Cooper also moved to strike part of the First Amended Complaint.

Docs. 40 and 41. At a pre-motion conference on May 5, 2021, the Court granted Zappin

leave to move to amend the Complaint again and set a briefing schedule. On May 26,

2021, Zappin filed his motion for leave to amend the First Amended Complaint, along

with his proposed Second Amended Complaint. Doc. 71. On June 29, 2021, Zappin

sought leave to file a corrected proposed Second Amended Complaint in connection with

his motion, adding a single paragraph purporting to itemize special damages, and

Defendants consented to that request. Docs. 80, 82, and 87.
         In light of Zappin’s pending motion for leave to file a Second Amended

Complaint, the Court DENIES as moot Defendants’ motions to dismiss and strike

portions of the First Amended Complaint. The Clerk of Court is respectfully directed to

terminate the motions. Docs. 40, 41, and 80.


         It is SO ORDERED.


Dated:    July 14, 2021
          New York, New York

                                                        EDGARDO RAMOS, U.S.D.J.




                                             2
